Ex Parte James H. Stone, Sr. 















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-017-CR
 
                      EX PARTE JAMES H. STONE, SR.
 
                                        

From the 12th District Court
Madison County, Texas
Trial Court # 9272-W3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      James H. Stone appeals from the trial court’s denial of his application for a post-conviction
writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 1998).  The
court held a hearing on the merits of Stone’s application and then denied the relief requested.
      A defendant has no right to appeal the denial of a post-conviction application for habeas relief
filed pursuant to article 11.07.  Ex parte Williams, 169 Tex. Crim. 96, 331 S.W.2d 940, 940
(1960); Ex parte Cross, 288 S.W.2d 507, 508 (Tex. Crim. App. 1956); Ex parte Prosser, 149
Tex. Crim. 319, 320-21, 194 S.W.2d 89, 89 (1946); cf. Ex parte Hargett, 819 S.W.2d 866, 868-69 (Tex. Crim. App. 1991) (defendant may appeal denial on merits of post-conviction habeas
application filed pursuant to article V, section 8 of the Texas Constitution).  Rather, the writ must
be made returnable to the Court of Criminal Appeals, which has the authority to review the matter
as an original proceeding.  See Ex parte Jones, 957 S.W.2d 849, 849 (Tex. Crim. App. 1997);
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).
      Stone’s avenue for relief from the trial court’s denial of his application lies with the Court of
Criminal Appeals and not this Court.  Accordingly, we dismiss the appeal for want of jurisdiction.
 
                                                                               PER CURIAM

Before Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed for want of jurisdiction
Opinion delivered and filed March 18, 1998
Do not publish